February 8th, 2021
                                                                                    1
Victim Impact statement




       I thought getting the Covid-19 vaccine was going to help slow the pandemic
and I was going to do my part in keeping my family, friends and patients safe. We
have seen the impact that Covid-19 has had on our patients and not being able to
get the help they need and request sometimes. Instead, unknowingly, I was having
a tampered vaccine put into my body.

       At first, when it was thought to be an accident I was already anxiety ridden
with the thoughts of “what’s going to happen to me now?” and “what is now in
store for my future?” but accidents do happen. Later, when Steven Brandenburg
admitted that he left out multiple vials of the vaccine out on purpose and with
malicious intent I was hurt, angry and left with more anxiety and stress than before.
Not to mention what my family and loved ones went through with not knowing the
outcomes this may do to me. As a medical professional who gives vaccines daily I
know the importance of keeping a stable temperature; so finding out he is a
pharmacist and also knows the importance and impact of the extreme and repetitive
temperature changes have on medications and vaccines, I continue to get more and
more upset. The feelings of anxiety, worry and the constant reliving of what could
I have done differently that day, led to more sleepless nights and more questions
than answers; my biggest one being “was more done to these vaccines other than
being left out?” Patients and staff trusted this man to get him safe and effective
medications and vaccines that can often be life threatening.

       There are still times that I cannot focus on daily tasks or get a good night's
sleep because of the lasting worry and stress that was instilled upon me. Steven
Brandenburg took the choice from me to receive a stable and known to be safe
vaccine. Though we are told the vaccines are still effective, I am still unsure of
what is in store for my future.




        Case 2:21-cr-00025-BHL Filed 02/08/21 Page 1 of 1 Document 9-1
